     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 MELISSA RIVERA, ET AL                                               CIVIL ACTION
 VERSUS                                                              NO: 18-14005

 JENNIFER ROBINSON, ET AL                                            SECTION: "S" (4)


                                     ORDER AND REASONS

        IT IS HEREBY ORDERED that the plaintiffs’ Daubert Motion to limit the testimony

of Michael DiTallo (Rec. Doc. 272) is GRANTED in part, insofar as DiTallo may not testify

concerning the statements of certain witnesses as set forth herein; in all other respects, the

motion is DENIED.

                                          BACKGROUND

        This matter arises out of a motor vehicle accident that occurred on August 25, 2018 in

Covington, Louisiana. Plaintiffs' son, Ricardo Silva, Jr., died from injuries sustained in the

accident when the motorcycle he was driving collided with defendant Jennifer Robinson's SUV.

Plaintiffs allege the accident was caused solely by Robinson's negligence, while defendants

contend that Silva's speed at the time of the accident caused or contributed to the accident.

        Plantiffs have now moved to exclude the testimony of defendant’s expert witness,

Michael DiTallo (“DiTallo”). Plaintiffs argue that DiTallo’s conclusions are erroneous, and that

these errors undermine his opinion to such a degree that it is unreliable and should be excluded.

Defendants counter that the errors identified by plaintiffs are not errors at all, and that plaintiffs’

issues with DiTallo’s opinion go to the weight of the opinion rather than its admissibility.
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 2 of 10




                                          DISCUSSION

       Federal Rule of Evidence 702 provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert's scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

In Daubert v. Merrell Dow Pharm., 509 U.S. 579, 589 (1993), the Supreme Court of the

United States held that Rule 702 requires the district court to act as a gatekeeper to ensure that

“any and all scientific testimony or evidence admitted is not only relevant, but reliable.” To

perform its gatekeeping function, the court must first determine whether the proffered expert

testimony is reliable. The party offering the testimony bears the burden of establishing its

reliability by a preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269,

276 (5th Cir. 1998). The reliability inquiry requires the court to assess whether the reasoning or

methodology underlying the expert’s testimony is valid. See Daubert, 509 U.S. at 592-93. The

goal is to exclude expert testimony that is based merely on subjective belief or unsupported

speculation. See id. at 590. However, challenges to which scientific methodology is chosen, or

“'questions relating to the bases and sources of an expert’s opinion[,] affect the weight to be


                                                 2
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 3 of 10




assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.'” United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996)

(quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987)). Next, the court must

determine whether the expert’s reasoning or methodology “fits” the facts of the case and whether

it will assist the trier of fact to understand the evidence, i.e. whether it is relevant. See Daubert,

509 U.S. at 591.

Testimony of Michael DiTallo

        Michael DiTallo is defendants’ retained accident reconstruction expert witness. Plaintiffs

argue that DiTallo: (1) improperly calculated the speed of the motorcycle from impact to rest

(“post-impact speed”), (2) improperly calculated the motorcycle speed at impact, (3)

inaccurately modeled the accident in the software PhotoModeler, and (4) speculates based on

allegedly unreliable eyewitness testimony. Plaintiff also argues that DiTallo’s invoices are so

large that it implies that he is being paid to provide an erroneous opinion for defense.

A.      Post-Impact Speed

        Plaintiffs concede that the methodology that DiTallo used for calculating post-impact

speed was correct. They allege, however, that DiTallo used incorrect drag factors (also called

coefficient of friction), used the wrong measurements, and relied on a publication that was not

peer-reviewed. They further allege that the data contained in the publication that DiTallo used is

outdated and inapplicable to this case. Thus, on their face, plaintiffs' objections relate to the

bases and sources of DiTallo's opinions.

                                                   3
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 4 of 10




       For instance, plaintiffs take issue with the drag factor used by DiTallo, which DiTallo

selected based on the theory that different drag factors apply in cases in which a motorcycle

tumbles, rather than slides, to rest. DiTallo noted that he did not observe any evidence on the

road or damage on the side of the motorcycle indicating the motorcycle traveled on the road

surface, and observed damage to the center and left triple clamp of the motorcycle consistent

with it impacting the roadway, not the Acura. As a result, he concluded that the motorcycle

tumbled rather than slid, and used a drag factor applicable to tumbling motorcycles, determining

that it best matched the circumstances of this case.

       The drag factor chosen was the product of tests conducted by the Institute of Police

Technology and Management, listed in a textbook referred to as the “Baxter book.” According to

DiTallo, the chapter of the book he relied upon for his drag factor was peer-reviewed by a

professional engineer and the book was referenced in at least one peer reviewed journal.

       As for the complained of measurement, plaintiffs acknowledge that DiTallo's

measurement from impact to rest, 54 feet, is correct, but contend he should have used a shorter

measurement in his calculation to account for the gap between the point of impact and where the

motorcycle hit the pavement. However, DiTallo used the 54-foot measurement, because, as

discussed above, his opinion differs from plaintiff's expert on the mechanics of the accident after

the impact. This choice represents a disagreement on which data to use, not on the methodology

itself. This testimony is not based merely on subjective belief or unsupported speculation, but

rather demonstrates sufficient indicia of reliability to satisfy Rule 702.

                                                  4
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 5 of 10




B.     Speed at impact

       Plaintiffs also contend that DiTallo’s calculation of the speed of the motorcycle at impact

is unreliable. Plaintiffs do not challenge the underlying validity of DiTallo's use of a rotational

analysis for this calculation, nor do they dispute the particular formula that DiTallo uses. Rather,

plaintiffs argue that DiTallo has mischaracterized oil spray as tire marks and used incorrect

inputs (by using a different angle of the motorcycle and length of moment arm than plaintiffs'

expert) in his rotational analysis formula.

       Again, these are challenges to the bases of the opinion, not the validity of the

methodology. DiTallo simply disagrees with plaintiffs' expert, James Evans', characterization of

the photos of road markings. DiTallo contends the disputed markings are from a tire, and Evans

believes they are from oil deposits. DiTallo provides several reasons why he believes the

disputed markings are from a tire and not oil, stating, for example, that what Evans argues is oil

spray perfectly follows the line that the tires would have traveled when the motorcycle struck it,

and that it would be physically impossible for the fluid to have been deposited in that manner.

DiTallo also argues that a photo of the tire shows dirt, not oil as Evans claims. In addition,

DiTallo emphasizes that some of the tire marks likely faded quickly, and, considering that

DiTallo took photographs first, this could explain the differences between DiTallo’s and Evans’

conclusions about tire marks.

       All of the additional criticisms of DiTallo's opinion on speed at impact – concerning the

post-impact departure angle used in the rotational analysis, and the inputs for the PhotoModeler

                                                  5
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 6 of 10




software – flow from this difference of opinion. DiTallo begins with a different assumption

regarding the disputed markings, and thus reaches a different result. However, there is nothing to

suggest that the reasoning or methodology underlying his testimony is invalid, and thus

inadmissible.

C. Use of PhotoModeler

       In addition to taking issue with the inputs for the PhotoModeler software, plaintiffs allege

that DiTallo incorrectly used the software. This argument is based on their assumption that

DiTallo utilized the software by using the "manual marking" method. As noted by defendants in

their opposition, DiTallo did not use the "manual marking" method, and thus plaintiffs' critique

is not on point. Rather, DiTallo used a generally accepted method that requires five control

points, and he used five control points. Thus, there is no basis to exclude DiTallo's opinions

because he utilized a different (but generally accepted) methodology than plaintiff's expert would

have utilized.

       In conclusion, on the record before the court, the court cannot find that the reasoning or

methodology underlying DiTallo's testimony is invalid. It is not based upon subjective belief or

unsupported speculation. Plaintiffs' challenges, which go to the scientific methodology chosen

(in the case of the PhotoModeler software), or relate to the bases and sources of DiTallo's

opinions (in the case of the speed at impact and post-impact speed), "affect the weight to be

assigned that opinion rather than its admissibility and should be left for the jury’s consideration."

United States v. 14.38 Acres of Land, 80 F.3d at 1077 (internal quotations omitted). Cross-

                                                  6
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 7 of 10




examination is the place to explore these challenges.

D.     Eyewitness Testimony

       In his report, DiTallo summarizes the testimony of certain individuals who did not

actually witness the actual crash, but claim to have seen a speeding motorcycle matching the

description of Silva's motorcycle on the same highway where the accident occurred in the

minutes leading up to the accident. Specifically, DiTallo states:

       [D]eposition testimony [was provided] from a number of individuals who had
       seen a motorcycle similar to that involved in this crash that was speeding in the
       area prior to the incident occurring. Witness Barry Haas stated the motorcycle
       was approaching them on LA 1082 north of the crash scene and was “flying” and
       encroached into his lane. He had moved over to the far-right edge to keep away
       from the motorcycle and watched as it passed by next to his vehicle. His wife and
       passenger, Terry Haas, stated the same and estimated the motorcycle speed to be
       in excess of 100 mph. Witness Arlen Jenkins was leaving his house
       along LA 40 north and east of the crash site and witnessed a motorcycle he
       believed to be the same one pass by him going westbound. He estimated its speed
       to be 100 mph. He had seen this bike or a very similar one many times before, but
       he has not seen it since the crash occurred. His wife and passenger, Gayle
       Jenkins, also stated it had been travelling very fast and had seen this bike or a
       similar one many times before but has not seen it since that day.Witness Denise
       Pichoff had not seen the motorcycle that day but had seen one matching its
       description many times prior to that day. She stated sometimes she had seen it 2-3
       times a day driving very fast past her home. After the crash she did not see the
       speeding motorcycle anymore.

DiTallo Report, Rec. Doc. 272-12, pp. 19-20.

       Based on this characterization of the testimony, DiTallo's report concludes:

              15. Based on my analysis and review of available information, the
       motorcycle involved in this incident is likely the same as the reported motorcycle
       seen by the deposed witnesses (Mr. and Mrs. Haas, and Mr. Jenkins).


                                                 7
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 8 of 10




Id. at p. 24.

        Plaintiffs argue that DiTallo presents the witnesses’ testimony as fact, and by including

the testimony in his expert report, has passed on the credibility of those witnesses and usurped

the role of the jury by “determining issues of material fact.” Defendants counter that DiTallo did

not use these statements in his analysis of Silva’s speed at impact, but merely to corroborate his

scientific conclusions that he arrived at independently.

        "An opinion is not objectionable just because it embraces an ultimate issue." Fed. R.

Evid. 704(a). Thus, simply because DiTallo opines, after reciting the witnesses' testimony, that

"the motorcycle involved in this incident is likely the same as the reported motorcycle seen by

the deposed witnesses (Mr. and Mrs. Haas, and Mr. Jenkins)," does not make it per se

inadmissible. However, a threshold inquiry for admissibility of expert testimony is whether "the

expert's scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue." Fed. R. Evid. 702(a). Testimony that

merely corroborates an opinion is by its nature duplicative, and potentially cumulative to a

degree that is unhelpful. That is the case here.

        The court has previously ruled that the testimony of individuals who saw Silva speeding

or driving erratically in the minutes before the accident is admissible, and they are expected to

testify at trial. See Rec. Doc. 154. Expertise is not required to determine whether or not to credit

their testimony. The jury will be able to observe the witnesses and draw their own conclusions

about their trustworthiness. Simply put, DiTallo's expertise in accident reconstruction will not

                                                   8
     Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 9 of 10




help the jury evaluate the testimony of individuals who claim to have seen him in the minutes

before the accident. Accordingly, the court finds that the portion of DiTallo's report summarizing

the testimony of witnesses who will appear at trial should be redacted from his report, and he

may not testify to it at the trial of this matter.

E.      Other Arguments

        Finally, plaintiffs argue that DiTallo’s “exorbitant” invoices imply that he is being paid to

provide an erroneous opinion for defense. All retained experts are compensated, and plaintiff's

memorandum cites to no legal authority for the proposition that the price tag may serve as a

basis to disqualify an expert. Thus, this argument does not provide a basis for excluding

DiTallo's testimony, and accordingly,

        IT IS HEREBY ORDERED that the plaintiffs’ Daubert Motion to limit the testimony

of Michael DiTallo (Rec. Doc. 272) is GRANTED in part, insofar as DiTallo may not testify




                                                     9
    Case 2:18-cv-14005-MVL-KWR Document 315 Filed 12/11/20 Page 10 of 10




concerning the statements of certain witnesses as set forth herein; in all other respects, the

motion is DENIED.

                                     11th day of December, 2020.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 10
